DETAILED ACTION
This is in response to the application filed on 02/20/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.

Priority
Priority claims to foreign application CN2019101263079 filed on 02/20/2019 is acknowledged.
 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract of the disclosure is objected to because the abstract is not in narrative form and repeats information from the claims in a similar format.  Correction is required.  
See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The following claims are objected to because of the following informalities:  
Claims 3, 5, 7-11 and 14 recite the limitation ‘discriminated code’. The term doesn’t appear to be contextually appropriate. For examination purposes, it is being interpreted to be the equivalent of an uncommon or unique term. 
Claim 5 recites the limitation ‘III. Pairing said discriminated code with at least one inventor’. The scope and meaning of ‘pairing...code...with inventor’ is not very clear. Further, in claim 5, it appears the limitation ‘Obtaining one of claims form a specification’ should read ‘Obtaining one of claims from a specification’. Dependent claims 6-20 are also objected to for the above reasons.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“acquiring unit” in claim 4
“decision unit” in claim 4
“matching unit” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1 and 5, and dependent claims 2-3, and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation ‘S3. If so, pairing said corresponding inventor with...’. The scope and meaning of the term ‘if so’ is unclear. The limitation ‘said corresponding inventor’ is confusing, as it contains redundant terms ‘said’ and ‘corresponding’.
Independent claim 1 recites the limitation ‘corresponding inventor with said claim according to said matched inventor with the contribution inside’. The antecedent basis for ‘said matched inventor’ is confusing, as the previous limitation refers to matching claims with content and not inventors.
Claim 3 recites the limitation “wherein the step S5 is proceed between...”. The term ‘proceed’ is confusing in the given context. For examination purposes, it is interpreted as “processed between”.
Independent claim 5 recites the limitation “translating said claim to obtain a discriminated code”. It appears there is no clear support for translating claim to obtain a discriminated code, while there is mention of “translating the claim to obtain a translation result..., translating the discriminated code to obtain a translation result...” etc. For examination purposes, it is being interpreted as equivalent to “processing/analyzing said claim....”.
Claim 11 recites the limitation ‘...inventors database is defined by a user to be predetermined the content of relationships between said inventor and said discriminated code’. The scope and meaning of the language ‘to be predetermined the content of relationships’ is confusing. For examination purposes, it is being interpreted as equivalent to “...inventors database is defined by a user who determines relationships between said inventor and said discriminated code”.
Claim 14 recites the limitation ‘The method as recited in claim 11, wherein said interpretation database is defined by a user to be predetermined the content inside the interpretation database of expressions of said discriminated code.’. 
	- Claim 14’s dependency on claim 11, which depends on claim 5, raises antecedent issue for limitation ‘interpretation database’. For examination purposes, the examiner assumes that the applicant intended for claim 14 to be dependent on claim 6 which teaches ‘interpretation database’.
	- The scope and meaning of ‘defined by a user to be predetermined the content...’ is unclear. For examination purposes, it is being interpreted as equivalent to “...said interpretation database is defined by a user who determines expressions of said discriminated code”. The term “expressions” interpreted to mean synonyms or other forms of the same word/code.
Claims 15-18 recite the limitation ‘...said claim is not paired with said at least one inventors database...’. The scope of this is misleading and inconsistent with scope of claim 5, which discusses claim being paired with inventor(s) and not the database itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1, 4 and 5,
The claim is directed to an abstract idea. The limitations of “matching claim with content inside a database, pairing/matching inventor with claim”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “database”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “database” language, the claim encompasses the user thinking that terms in claim(s) should be compared with contributions recorded by inventor. Further, the claimed concept of a method that allows one to access and compare inventor contribution data with language in patent claim(s) is considered a method of fundamental economic principles or practices. This concept falls within the certain methods of organizing human activity grouping. Thus, the claims recite abstract ideas of a mental process and methods of organizing human activity grouping, and therefore not patent eligible. 
This judicial exception is not integrated into a practical application. The claim recites the additional element of: acquiring a claim and inventor database. The acquiring step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computer”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the claim: acquiring claim, inventor database, is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claim is not patent eligible.

Regarding dependent claims 2-3, and 6-20,
Claims 2-3 are dependent on independent claim 1 and include all the limitations of claim 1. Similarly, claims 6-20 are dependent on independent claim 5 and include all the limitations of claim 5. Therefore, claims 2-3, and 6-20, recite the same abstract ideas of a mental process and methods of organizing human activity grouping. Further, the claims recite additional limitations which simply elaborates in the abstract idea of a mental process and methods of organizing human activity grouping, and therefore, do not amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valeti (US 9,252,962 B1).

Regarding claim 1,
Valeti teaches A matching inventors method, comprising steps of: S1. obtaining a claim; S2. deciding whether said claim is matched with at least partial content inside at least one inventor database, wherein said at least one inventor database comprises at least one inventor and corresponding content of contribution made by said inventor; and S3. If so, pairing said corresponding inventor with said claim according to said matched inventor with the contribution inside said at least one inventor database. *see col.8:L47-62(“An automatic feature may also make comparisons between language in the claims and specification of a patent application, and in the text of the notebook 104 and annotations made to the notebook [teaches ‘content-contribution...inventor’] , so as to provide guidance in the naming of inventors, particularly with respect to certain claims of the patent application [teaches ‘pairing...inventor with...claim’]. For example, if a particular term appears in a claim, is not a common English term, and also appears in the system 100 only in an annotation from collaborator Fred, the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter”), col.14:L25-45( “...content items database 244 ...notebooks database 246 [teaches ‘inventor database’] stores information that defines particular inventor notebooks, including text, graphs, and similar information provided by inventors and that describes their technical work, experiments, and inventions..." teaches content of contribution by inventors being stored in a database)

Regarding claim 2,
	Valeti teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Valeti further teaches The method as recited in claim 1, further comprising a step of: S4. repeating steps of S1 to S3 until all claims are matched with said inventor. *see col.8:L47-62(“...automatic feature may also make comparisons between language in the claims [teaches ‘all claims are matched...’] and specification of a patent application, and in the text of the notebook 104 and annotations made to the notebook, so as to provide guidance in the naming of inventors, particularly with respect to certain claims of the patent application. For example, if a particular term appears in a claim, is not a common English term, and also appears in the system 100 only in an annotation from collaborator Fred..” teaches comparing all claims with inventor’s contributions stored in notebooks database, matching inventors with claims), col.14:L25-45( “...content items database 244 ...notebooks database 246...”)

Regarding claim 3,
	Valeti teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Valeti further teaches The method as recited in claim 1, further comprising a step of: 
S5. analyzing the claim to obtain a discriminated code, wherein the step S5 is proceed between the step S1 and step S2, and step S2 is implemented as: determining whether said discriminated code is matched with at least partial content inside said at least one inventor database, wherein the content inside said at least one inventor database is already paired with said inventor. *see col.8:L47-62(“...automatic feature may also make comparisons between language in the claims [teaches ‘processing/analyzing the claim...’] and specification of a patent application, and in the text of the notebook 104 and annotations made to the notebook, so as to provide guidance in the naming of inventors, particularly with respect to certain claims of the patent application. For example, if a particular term appears in a claim, is not a common English term [“uncommon term” teaches ‘discriminated code’], and also appears in the system 100 only in an annotation from collaborator Fred, the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter...” teaches obtaining uncommon terms from claims/’discriminated code’ and matching them with content inside notebook database, that stores content corresponding to specific inventors), col.14:L25-45(“...content items database 244 ...notebooks database 246 stores information that defines particular inventor notebooks, including text, graphs, and similar information provided by inventors and that describes their technical work, experiments, and inventions..." teaches content inside inventor DB corresponds to/paired with specific inventors)

Regarding claim 4,
	Valeti further teaches A matching inventors system, comprising:
	an acquiring unit, wherein said acquiring unit is configured to obtain a claim; a decision unit, wherein after determining whether said claim is matched with at least partial content inside said at least one inventor database, said decision unit generates a pairing result, wherein the content inside said at least one inventor database is paired with said inventor; and a matching unit, wherein when said the pairing result of said decision unit is affirmative, said matching unit pairs said claim with said inventor according to said matched content inside said at least one inventor database. *see col.8:L47-62(“An automatic feature may also make comparisons between language in the claims and specification of a patent application, and in the text of the notebook 104 and annotations made to the notebook [teaches ‘content inside...inventor data’], so as to provide guidance in the naming of inventors, particularly with respect to certain claims of the patent application [teaches ‘pairing...inventor with...claim’]. For example, if a particular term appears in a claim, is not a common English term, and also appears in the system 100 only in an annotation from collaborator Fred [teaches ‘pairing result...affirmative’], the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter”), col.14:L25-45( “...content items database 244 ...notebooks database 246 stores information that defines particular inventor notebooks, including text, graphs, and similar information provided by inventors and that describes their technical work, experiments, and inventions..." teaches ‘inventor database’ comprising inventor info and their corresponding content of contribution), It is understood that the above automated features can be implemented by specialized units, such as acquiring, decision and matching units.

Regarding claim 5,
	Valeti further teaches A matching inventors method, comprising steps of: I. obtaining one of claims form a specification; II. translating said claim to obtain a discriminated code which presents said claim; and III.Pairing said discriminated code with at least one inventor preset in at least one inventors database to determine the contribution of said inventor to said claim. *see col.8:L47-62(“An automatic feature may also make comparisons between language in the claims [teaches ‘translating/processing the claim...’] and specification of a patent application, and in the text of the notebook 104 and annotations made to the notebook, so as to provide guidance in the naming of inventors, particularly with respect to certain claims of the patent application. For example, if a particular term appears in a claim, is not a common English term [“uncommon term” teaches ‘discriminated code’], and also appears in the system 100 only in an annotation from collaborator Fred, the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter [teaches ‘pairing...code...with inventor, determine contribution’]”), col.14:L25-45( “...content items database 244 ...notebooks database 246 stores information that defines particular inventor notebooks, including text, graphs, and similar information provided by inventors and that describes their technical work, experiments, and inventions..." teaches ‘inventor database’ comprising inventor info and their corresponding content of contribution)

Regarding claim 7,
	Valeti teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Valeti further teaches The method as recited in claim 5, wherein in the step II, said discriminated code is a distinguishing feature in the body of claim of said claim. *see col.8:L47-62(“...For example, if a particular term appears in a claim, is not a common English term [teaches ‘discriminated code’], and also appears in the system 100 only in an annotation from collaborator Fred, the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter...” teaches obtaining uncommon terms from claims/’discriminated code’, “is not a common English term” teaches that the term is a ‘distinguishing feature...’ )

Regarding claim 9,
	Valeti teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Valeti further teaches The method as recited in claim 5, wherein in the step II, said discriminated code is at least one key word in the body of claim of said claim. *see col.8:L47-62(“...For example, if a particular term appears in a claim, is not a common English term [term teaches ‘discriminated code’], and also appears in the system 100 only in an annotation from collaborator Fred, the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter...” teaches obtaining uncommon terms from claims/ and “is not a common English term” teaches that the term is a ’discriminated code’ which is essentially a ‘key word’ in the claim)

Regarding claim 11,
	Valeti teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Valeti further teaches The method as recited in claim 5, wherein said at least one inventors database is defined by a user to be predetermined the content of relationships between said inventor and said discriminated code. *see col.14:L25-45( “...content items database 244 ...notebooks database 246 stores information that defines particular inventor notebooks, including text, graphs, and similar information provided by inventors and that describes their technical work, experiments, and inventions..." teaches ‘inventor database’ comprising textual content/keywords [‘discriminated code’] defined by a user / inventor)

Regarding claim 19,
	Valeti teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Valeti further teaches The method as recited in claim 5, wherein after the step III, the paired relationship between said inventor and said claim can be modified and recorded. *see col.8:L47-62(teaches process for pairing claims with inventors), FIG.3, cols.15-16( “...process involves actions by which an inventor ( or team of inventors) can track their activities via an on-line electronic notebook, and can then communicate their inventions...other users can provide feedback, and the inventors may refine their descriptions in response to such input. One of the other users may then prepare a draft patent application... At box 318, the system receives updates on the patent applications, such as by edits made by inventors to the application documents. Such updates may continue in a back-and forth manner, with the inventor providing feedback and the counsel generating new drafts of the application, until the drafts have been completed. At that time, the counsel can use the system to directly upload the documents to the relevant patent office..." teaches new drafts of patent application being generated based on updates/new content/ comments from inventor(s), and it is understood that this process will also result in updated pairing of claims with inventors as discussed in col.8, thereby enabling relationship between inventor and claim to be modified and recorded)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valeti (US 9,252,962 B1) in view of Lundberg (US 2013/0086046 A1). 

Regarding claim 6,
	Valeti teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Valeti doesn’t explicitly teach The method as recited in claim 5, wherein the step II comprises step of: translating said claim to obtain a translation result according to an interpretation database, wherein said interpretation database is a specialized database of patent applications which generally collected the expression of the corresponding interpretation in claims and in specification. 
Lundberg teaches ...translating said claim to obtain a translation result according to an interpretation database, wherein said interpretation database is a specialized database of patent applications which generally collected the expression of the corresponding interpretation in claims and in specification. *see para58(“...mapping module 216 may present a user interface of patent claims stored in matter database 204 and scope concepts stored in mapping database 208 ...Mapping module 216 may then formulate an SQL query to associate the one or more patents claims with the one or more scope concepts [teaches ‘translation result’]. When executed, the SQL query may update the mapping database 208 with the associations [teaches ‘interpretation database, including expression of interpretation...claims...’] ...mapping module 216 also allows the creation of new scope concepts, technology categories, and keywords that may be mapped to one or more patent claims...”), paras94,120-122(“...maintaining a database of ontologies, the ontologies including one or more patent concepts. The one or more patent concepts may include a technology category...a scope concept, the scope concept defining a scope to which a patent claim is limited... mapping a plurality of patent claims to a patent concept includes defining the patent concept. The mapping a plurality of patent claims to a patent concept may further include maintaining a database of patent claims, the database of patent claims including the one or more patent claims, and storing an indication of a relationship between the patent concept and the one or more patent claims in the database of patent claims [also teaches ‘interpretation database’]... indication of the relationship may include an indication that the one or more patent claims are mapped to the patent concept...” ) , para128(“...ontology may include all the metadata (patent concepts) that one may wish to map to a patent claim. For instance, the one or more patent concepts may include a technology category...a scope concept, the scope concept defining a scope to which a patent claim is limited. Keywords may also be used as patent concepts. These may be any term or short phrase that appears in the claim, exactly as it appears in the claim...FIG. 5...”); Further, it is known in the art that originally filed claims are considered part of the specification, and therefore the limitation ‘corresponding interpretation in claims and in specification’ is not given any patentable weight. 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valeti to incorporate the teachings of Lundberg and enable Valeti to process claim to obtain a translation result according to an interpretation database, as doing so would enable searching for patent claims which include terms from the search query and synonyms of the terms (Lundberg, para122).

Regarding claim 8,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Valeti further teaches The method as recited in claim 6, wherein in the step II, said discriminated code is a distinguishing feature in the body of claim of said claim. *see col.8:L47-62(“...For example, if a particular term appears in a claim, is not a common English term [teaches ‘discriminated code’], and also appears in the system 100 only in an annotation from collaborator Fred, the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter...” teaches obtaining uncommon terms from claims/’discriminated code’, “is not a common English term” teaches that the term is a ‘distinguishing feature...’ )

Regarding claim 10,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Valeti further teaches The method as recited in claim 6, wherein in the step II, said discriminated code is at least one key word in the body of claim of said claim. *see col.8:L47-62(“...For example, if a particular term appears in a claim, is not a common English term [term teaches ‘discriminated code’], and also appears in the system 100 only in an annotation from collaborator Fred, the system may make such a determination for a patent attorney, and place a link next to the particular patent claim that takes the attorney to the annotation by Fred, so that the attorney can confirm whether the annotation from Fred was related to the claimed feature, was the source of the feature, and was of such character that Fred should be considered a co-inventor for the claimed subject matter...” teaches obtaining uncommon terms from claims/ and “is not a common English term” teaches that the term is a ’discriminated code’ which is essentially a ‘key word’ in the claim)

Regarding claim 12,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Lundberg further teaches The method as recited in claim 6, wherein said interpretation database comprises description inside said specification. *see paras58,94,120-122,124,128(teach ‘interpretation database’ comprises keywords from one or more patent claims, that are part of the specification, and mappings between keywords and various patent concept(s)); It is known in the art that originally filed claims are considered part of the specification, and therefore the limitation ‘description inside said specification’ is not interpreted to be any different from the body of a claim(s), or keywords extracted from claim(s).

Regarding claim 13,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 8 above.
	Lundberg further teaches The method as recited in claim 8, wherein said interpretation database comprises description inside said specification. *see paras58,94,120-122,124,128(teach ‘interpretation database’ comprises keywords from one or more patent claims, that are part of the specification, and mappings between keywords and various patent concept(s)); It is known in the art that originally filed claims are considered part of the specification, and therefore the limitation ‘description inside said specification’ is not interpreted to be any different from the body of a claim(s), or keywords extracted from claim(s).

Regarding claim 14,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above. Examiner notes the 112(b) rejection of claim 14, which addresses antecedent issues for limitation ‘interpretation database’ when claim 14 is dependent on claim 11 as the claim currently states. For examination purposes, the examiner assumes that the applicant intended for claim 14 to be dependent on claim 6 which teaches ‘interpretation database’.
	Lundberg further teaches The method as recited in claim 11, wherein said interpretation database is defined by a user to be predetermined the content inside the interpretation database of expressions of said discriminated code. *see para58(“...mapping module 216 may present a user interface of patent claims stored in matter database 204 and scope concepts stored in mapping database 208 ...Mapping module 216 may then formulate an SQL query to associate the one or more patents claims with the one or more scope concepts]. When executed, the SQL query may update the mapping database 208 with the associations [teaches ‘interpretation database, expression of... discriminated code’] ...mapping module 216 also allows the creation of new scope concepts, technology categories, and keywords that may be mapped to one or more patent claims [teaches ‘discriminated code’ from claims]...”), paras120-122(“...maintaining a database of ontologies, the ontologies including one or more patent concepts. The one or more patent concepts may include a technology category...a scope concept, the scope concept defining a scope to which a patent claim is limited... mapping a plurality of patent claims to a patent concept includes defining the patent concept. The mapping a plurality of patent claims to a patent concept may further include maintaining a database of patent claims, the database of patent claims including the one or more patent claims, and storing an indication of a relationship between the patent concept and the one or more patent claims in the database of patent claims [teaches ‘interpretation database’]...indication of the relationship may include an indication that the one or more patent claims are mapped to the patent concept... ”), FIG.5,para128(“...ontology may include all the metadata (patent concepts) that one may wish to map to a patent claim...one or more patent concepts may include a technology category...a scope concept, the scope concept defining a scope to which a patent claim is limited. Keywords may also be used as patent concepts. These may be any term or short phrase that appears in the claim [teaches patent concepts/‘discriminated code’ from claim], exactly as it appears in the claim...”) 

Regarding claim 15,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Valeti and Lundberg further teaches The method as recited in claim 6, wherein after the step III, when said claim is not paired with said at least one inventors database and if said claim is a dependent claim, pairing said claim with said inventor of the independent claim of said claim. *see Valeti, col.8:L47-62(teaches pairing claims with inventors), col.14:L25-45( “...content items database 244 ...notebooks database 246..." teaches ‘inventor database’); Lundberg, para65(“...mapping module 216 is also able to roll down mapping from independent claims to dependent claims. In other words, independent claim limitations, scope concepts or technology categories are treated as if they were part of dependent claims (or not, as the case may be) and optionally presented in this manner in the Panoramic Claim Chart. A dependent relationship can be established by virtue of a defined claim dependency in a given claim set, or by the mapper who may elect to define a dependency or other relationship on the fly even though such a relationship might not formally be defined in the claim set under analysis....” teaches relationship/ dependency between claims being determined and applied to roll down/up mapping of claims with concepts, which enables rolling down/up mapping of claims with inventors who are paired with concepts/contributions, as taught by Valeti). Further, as indicated in 112(b) rejection, the scope of limitation ‘said claim is not paired with said at least one inventors database’ is inconsistent with parent claims 6 and 5, and hence the claim elements have been examined under their broadest reasonable interpretation.

Regarding claim 16,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Valeti and Lundberg further teaches The method as recited in claim 6, wherein after the step III, when said claim is not paired with said at least one inventors database and if said claim is a dependent claim, pairing said claim with said inventor of the depended claim of said claim. *see Valeti, col.8:L47-62(teaches pairing claims with inventors), col.14:L25-45( “...content items database 244 ...notebooks database 246..." teaches ‘inventor database’); Lundberg, para65(“...mapping module 216 is also able to roll down mapping from independent claims to dependent claims. In other words, independent claim limitations, scope concepts or technology categories are treated as if they were part of dependent claims (or not, as the case may be) and optionally presented in this manner in the Panoramic Claim Chart. A dependent relationship can be established by virtue of a defined claim dependency in a given claim set, or by the mapper who may elect to define a dependency or other relationship on the fly even though such a relationship might not formally be defined in the claim set under analysis....” teaches relationship/ dependency between claims being determined and applied to roll down/up mapping of claims with concepts, which enables rolling down/up mapping of claims with inventors who are paired with concepts/contributions, as taught by Valeti). Further, as indicated in 112(b) rejection, the scope of limitation ‘said claim is not paired with said at least one inventors database’ is inconsistent with parent claims 6 and 5, and hence the claim elements have been examined under their broadest reasonable interpretation.

Regarding claim 17,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Valeti and Lundberg further teaches The method as recited in claim 6, n wherein after the step III, when said claim is not paired with said at least one inventors database and if said claim is an independent claim, pairing said claim with said inventor of the dependent claim of said claim to be further discussed. *see Valeti, col.8:L47-62(teaches pairing claims with inventors), col.14:L25-45( “...content items database 244 ...notebooks database 246..." teaches ‘inventor database’); Lundberg, para65(“...mapping module 216 is also able to roll down mapping from independent claims to dependent claims. In other words, independent claim limitations, scope concepts or technology categories are treated as if they were part of dependent claims (or not, as the case may be) and optionally presented in this manner in the Panoramic Claim Chart. A dependent relationship can be established by virtue of a defined claim dependency in a given claim set, or by the mapper who may elect to define a dependency or other relationship on the fly even though such a relationship might not formally be defined in the claim set under analysis....” teaches relationship/ dependency between claims being determined and applied to roll down/up mapping of claims with concepts, which enables rolling down/up mapping of claims with inventors who are paired with concepts/contributions, as taught by Valeti). Further, as indicated in 112(b) rejection, the scope of limitation ‘said claim is not paired with said at least one inventors database’ is inconsistent with parent claims 6 and 5, and hence the claim elements have been examined under their broadest reasonable interpretation.

Regarding claim 18,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Valeti and Lundberg further teaches The method as recited in claim 6, wherein after the step III, when said claim is not paired with said at least one inventors database and if said claim is a depended claim, pairing said claim with said inventor of the dependent claim of said claim to be further discussed. *see Valeti, col.8:L47-62(teaches pairing claims with inventors), col.14:L25-45( “...content items database 244 ...notebooks database 246..." teaches ‘inventor database’); Lundberg, para65(“...mapping module 216 is also able to roll down mapping from independent claims to dependent claims. In other words, independent claim limitations, scope concepts or technology categories are treated as if they were part of dependent claims (or not, as the case may be) and optionally presented in this manner in the Panoramic Claim Chart. A dependent relationship can be established by virtue of a defined claim dependency in a given claim set, or by the mapper who may elect to define a dependency or other relationship on the fly even though such a relationship might not formally be defined in the claim set under analysis....” teaches relationship/ dependency between claims being determined and applied to roll down/up mapping of claims with concepts, which enables rolling down/up mapping of claims with inventors who are paired with concepts/contributions, as taught by Valeti). Further, as indicated in 112(b) rejection, the scope of limitation ‘said claim is not paired with said at least one inventors database’ is inconsistent with parent claims 6 and 5, and hence the claim elements have been examined under their broadest reasonable interpretation.

Regarding claim 20,
	Valeti as modified by Lundberg teaches all the claimed limitations as set forth in the rejection of claim 6 above.
	Valeti further teaches The method as recited in claim 6, wherein after the step III, the paired relationship between said inventor and said claim can be modified and recorded. *see col.8:L47-62(teaches process for pairing claims with inventors), FIG.3, cols.15-16( “...process involves actions by which an inventor ( or team of inventors) can track their activities via an on-line electronic notebook, and can then communicate their inventions...other users can provide feedback, and the inventors may refine their descriptions in response to such input. One of the other users may then prepare a draft patent application... At box 318, the system receives updates on the patent applications, such as by edits made by inventors to the application documents. Such updates may continue in a back-and forth manner, with the inventor providing feedback and the counsel generating new drafts of the application, until the drafts have been completed. At that time, the counsel can use the system to directly upload the documents to the relevant patent office..." teaches new drafts of patent application being generated based on updates/new content/ comments from inventor(s), and it is understood that this process will also result in updated pairing of claims with inventors as discussed in col.8, thereby enabling relationship between inventor and claim to be modified and recorded)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Lenchner (US 2019/0114395 A1) discloses a system and method for determining ownership of intellectual property data.
Ouderkirk (US 2019/0066219 A1) discloses a system and method for determining intellectual property value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165